Citation Nr: 9915599	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-45 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This cases comes before the Board of Veterans' Appeals 
(Board) by means of a September 1996 rating decision rendered 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs, wherein service connection 
for tinnitus was denied.

The Board notes that the veteran has filed a claim for a 
right ear disability.  The RO denied this claim in a rating 
decision of August 1996.  The veteran filed a notice of 
disagreement on this claim in September 1996.  A review of 
the claims folder shows that no Statement of the Case has 
been furnished on the issue of service connection for a right 
ear disability.  The Board refers the RO to this issue for 
further development as necessary.


FINDING OF FACT

The veteran's current tinnitus is not linked to any inservice 
disease or injury.


CONCLUSION OF LAW

A claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  

The veteran makes a claim for service connection for 
tinnitus.  He contends that he developed tinnitus while in 
service with an anti-aircraft artillery unit.  He states that 
he was not given proper ear protection during weapons testing 
and claims to have suffered continuous tinnitus since his 
active duty.  A VA audiometric examination report of February 
1995 shows a diagnosis of tinnitus by history.  The National 
Personnel Records Center has indicated that any service 
medical records not associated with his claims folder may 
have been destroyed in the 1973 fire at that facility; 
however, those service medical records that have been made 
available do not show any inservice complaints of, or 
treatment, for tinnitus.  A VA examination report of 
September 1974 does not indicate the presence, or history, of 
tinnitus.  The evidence first indicates a complaint of 
tinnitus by means of outpatient treatment records of January 
1977.  Subsequent VA examination reports of May 1978 and 
April 1979 indicate normal hearing.  A VA audiometric 
examination report of May 1984 shows normal hearing in the 
speech range with high frequency hearing loss.  These records 
do not indicate complaints of tinnitus at that time.  



Because of the disparity between the veteran's account of his 
constant tinnitus since service and lack of chronicity of 
symptomatology, as reflected by clinical records, the 
veteran's claims folder was sent to a VA medical consultant 
in September 1997 for an opinion as to whether the veterans' 
tinnitus was related to service.  After reviewing the claims 
folder, the consultant was of the opinion that the veteran's 
reported history of longstanding tinnitus was rebutted by the 
medical evidence in the file.  Furthermore, acoustic trauma 
such as that experienced by the veteran is "unlikely to have 
such a remote acknowledgment of the symptom."  The medical 
examiner felt that tinnitus was unlikely to be the result of 
the artillery noise exposure during the veteran's service.  

As stated previously, under Caluza, a well-grounded claim 
requires that, in addition to a current disability shown, 
there must be an inservice disability, and a nexus between 
the two.  In the present case, there is no evidence of record 
of an inservice disability other than the report of the 
veteran of his symptoms.  A veteran's own lay opinion that 
current poor health may be due to service is insufficient to 
support a claim.  Moray v. Brown, 5 Vet. App. 211 (1993); see 
also, Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The 
Board can place no probative value on the veteran's 
statements that his tinnitus is a result of his active duty, 
without evidence that he has requisite training and 
experience in rendering clinical opinions as to the nature 
and causes of tinnitus.  

To reiterate, the evidence does not indicate that the 
veteran's current tinnitus was present during his period of 
service.  Likewise, the evidence does not show that any 
health care professional has linked the tinnitus that is 
currently indicated to service.  See 38 C.F.R. §  3.303(d).  
According, the Board is of the opinion that the claim of 
service connection for tinnitus is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).



The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

A claim of entitlement to service connection for tinnitus is 
not well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

